Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 24-25, 34-35, 40, 49, 96, 98-99, 102-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et al. (US 2017/0360098 A1, newly cited, hereinafter “Newcomb”) in view of Dubief (US 2014/0334802 A1).
Regarding claim 18, Newcomb discloses a vaporizer device [Par. 0004] comprising:
 a vaporizer body [104, Fig. 1] comprising: 
an elongated base [see annotated Fig. 1 below] extending from a first end to a second end [annotated Fig. 1], 

    PNG
    media_image1.png
    807
    717
    media_image1.png
    Greyscale

the elongated base including a pair of opposed sidewalls [side walls in annotated Fig. 1] extending between the first end and the second end and a second end wall [annotated Fig. 1, the wall forming a lip around the inhalation aperture] at the second end; 
a mouthpiece [108] formed at the second end of the base [annotated Fig. 1], the mouthpiece comprising an inhalation aperture [annotated Fig. 1], wherein the second end of the base is closed apart from the inhalation aperture that is formed through the second end wall [Fig. 1 shows this]; 

a cartridge receptacle [114] formed within the elongated base, wherein the cartridge receptacle is defined between the sidewalls, the second end wall, and the second end of the air intake manifold [Fig. 1]; and 
a cartridge [Figs. 19 and 22] removably mountable in the cartridge receptacle [Par. 0165: “if the pod is removed from the dispensing body”], the cartridge comprising: 
a cartridge housing [404, 410, and 414, Fig. 19] extending from a first cartridge end to a second cartridge end [annotated Fig. 19, below]; 

    PNG
    media_image2.png
    560
    544
    media_image2.png
    Greyscale

an elongated storage compartment [the “pre-vapor formulation compartment” which holds formulation 418, shown in Fig. 19], the storage compartment being configured to store a vaporizable material [Par. 0115], the storage compartment comprising an inner storage volume wherein the vaporizable material is storable in the inner   storage volume, wherein the inner storage volume is enclosed by the cartridge housing [Par. 0115 and Fig. 19]; 
a heating assembly [“vaporizer” 406, Fig. 19] disposed at the first cartridge end [annotated Fig. 19], the heating assembly comprising a heating element [the “wire coil” of heater 2215, Fig. 22; see Par. 0169] and a wick [the “wick” in Par. 0169], wherein the heating element is thermally coupled to the wick, and wherein the wick is in fluid communication with the inner storage volume [Pars. 0168-1069, 0171]; and 
a fluid conduit [“vapor channel” 408] extending through the cartridge housing, the fluid conduit having a fluid conduit inlet at the first cartridge end [the bottom end of the vapor channel, adjacent heater 406] and a fluid conduit outlet [“channel outlet” 412] at the second cartridge end, wherein the fluid conduit is in fluid communication with the wick [Pars. 0169, 0171 describe the pre-vapor formulation being heated by the heater and being controlled by a certain amount of pre-vapor formulation being pulled into the wick]; 
wherein when the cartridge is mounted within the cartridge receptacle, the fluid conduit inlet is fluidly connected to the air intake manifold and the fluid conduit outlet is fluidly connected to the mouthpiece, and a fluid flow passage is defined between the ambient air input port and the inhalation aperture, the fluid flow passage passing through the heating assembly whereby vaporized material is inhalable through the inhalation aperture [Par. 0086]; and 
when the cartridge is mounted within the cartridge receptacle with the fluid conduit outlet fluidly connected to the mouthpiece, at least a portion of the inner storage volume is visible [see e.g. Fig. 20 which shows the pod in the main body being clearly visible from the front].  
The vaporizer of Newcomb differs from that of the instant application in that Newcomb fails to disclose an air intake manifold.
However, Dubief teaches, in a vaporizer [401, Fig. 1], 
an air intake manifold [the parts, including ports 422, which take in air and through which the air flows in the dotted lines; Annotated Fig. 4-b] mounted to the base [Fig. 4, where the base includes at least housing 403], the air intake manifold having a first manifold end and a second manifold end, the air intake manifold comprising an ambient air input port [422, described in Par. 0080 as taking in ambient air] disposed between the first manifold end and the second manifold end, the ambient air input port being exposed to an external environment [Fig. 4]. 

    PNG
    media_image3.png
    318
    645
    media_image3.png
    Greyscale

The advantage of the air intake manifold is that it “result[s] in a high velocity air flow in the vicinity of the vaporizer. This results in increased cooling leading to a smaller mean particle size, more homogenous air flow leading to a smaller range of particle sizes in the aerosol, and faster aerosol formation leading to a potentially smaller aerosol generating device or system.” [Par. 0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Newcomb by adding an air intake manifold to the vaporizer body, below the cartridge receptacle [that is, between the cartridge receptacle and the first end of the vaporizer body], as taught by Dubief in order to improve the cooling, particle size, homogeneity, and size of the device.
Regarding claim 20, Newcomb discloses the cartridge comprises a plurality of cartridge electrical contacts [416] disposed at the first cartridge end [Fig. 19]; and the device body comprises a plurality of device electrical contacts [Par. 0092], the plurality of device electrical contacts engaging            the plurality of cartridge electrical contacts when the cartridge is mounted within the cartridge receptacle [Par. 0122].  
Regarding the body electrical contacts being disposed at the second end of the air intake manifold, the combined Newcomb-Dubief, as modified in claim 18 with the air intake manifold below the cartridge receptacle, would result in the electrical contacts being disposed at the second end of the air intake manifold.
Regarding claim 24, Newcomb discloses an outer surface of the elongated storage compartment is externally exposed when the cartridge is mounted within the cartridge receptacle [Fig. 20].  
Regarding claim 25, Newcomb discloses the elongated storage compartment comprises a viewing region overlying at least  the portion of the inner storage volume [see Fig. 19, where the interior is visible. See also Par. 0109 which describes the same feature in a different embodiment], the viewing region positioned on a portion of the exposed outer surface of the elongated storage compartment, wherein the viewing region is at least partially transparent such that vaporizable liquid positioned in the storage compartment is visible through the viewing region [as depicted in Fig. 19].  
Regarding claim 34, Newcomb discloses the base defines a recess [inside 118, Fig. 2: the opening into which power source 21108 and controller 2105 are inserted (they are described in Fig. 21), and the recess capped by walls 116], the recess extending from the first end of the device body to the second end of the device body [Fig. 2]; the recess includes a plurality of recess sections [as defined above, at least two], the plurality of recess sections including a first recess section [inside 118] and a second recess section, the first section extending from the first end of the base towards the second end of the base, and the second section [bounded by wall 116] defining the cartridge receptacle; and at least one of an energy storage member and a control circuit are mounted within the first recess section [power source 21108 and controller 3105, Fig. 21].  
Regarding claim 35, Newcomb discloses the apparatus set forth above but fails to teach itself the air intake manifold and thus fails to teach this third recess. However, Dubief discloses the air intake manifold is mounted within a third recess section that is between the first recess section and the second recess section (Fig. 4). The combined Newcomb-Dubief as set forth in claim 18 above would necessarily result in the air intake manifold being mounted within a third recess as it must necessarily be placed in a space, that space being defined herein as the third recess section.
Regarding claim 40, Newcomb discloses a flow sensor [“air flow sensor,” Par. 0139], but fails to teach it within the air intake manifold. However, Dubief teaches a flow sensor (“air flow sensor,” Par. 0039) disposed within the air intake manifold (in the “air inlet” which is 422 and part of the manifold, Fig. 4), the flow sensor operable to detect a mass of air entering the ambient air input port (Par. 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Newcomb by placing the air flow sensor in the air intake manifold as taught by Dubief in order to detect air entering the ambient air input port [Dubief Par. 0039].

Regarding claim 49, Newcomb discloses when the cartridge is mounted within the cartridge receptacle, the cartridge housing is fluidically sealed from the external environment apart from the ambient air input port and the inhalation aperture [Fig. 23, Par. 0175]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the device of Newcomb by sealing the cartridge housing as taught by Newcomb Fig. 23 in order to prevent elements from reacting with the pre-vapor formulation [Par. 0175].  

Regarding claim 96, Newcomb as modified by Dubief teaches the vaporizer device substantially as set forth with respect to claim 18 above. (Note that the fluid conduit inlet being fluidly connected to the air intake manifold also results in it being fluidly connected to the ambient air input port as they are defined).
Regarding claim 98, Newcomb discloses the cartridge comprises a plurality of cartridge electrical contacts [416] at the first cartridge end [Fig. 19]; the plurality of device electrical contacts being engageable with corresponding base electrical contacts provided on the vaporizer device [Par. 0122].  
Regarding the body electrical contacts being disposed at the second end of the air intake manifold, the combined Newcomb-Dubief, as modified in claim 18 with the air intake manifold below the cartridge receptacle, would result in the electrical contacts being disposed at the second end of the air intake manifold.
Regarding claim 99, Newcomb discloses the plurality of cartridge electrical contacts are flush with the cartridge housing at the first cartridge end [Fig. 19, the middle picture shows the electrical contacts do not extend beyond the first cartridge end, i.e. are flush with it].  

Regarding claim 102, Newcomb as modified by Dubief teaches the vaporizer device substantially as set forth with respect to claims 18 and 20 above. 
Regarding claim 103, Newcomb discloses the cartridge receptacle is formed within the elongated base [Fig. 1], and the cartridge housing is provided by a cartridge, wherein the cartridge is removably mountable in the cartridge receptacle [Par. 0165].  
Regarding claim 104, Newcomb discloses the vaporizer device wick substantially as set forth with respect to claim 18 above.
Regarding claim 105, Newcomb discloses the vaporizer substantially as set forth with respect to claim 18 above.
Regarding claim 106, Newcomb discloses the fluid conduit and storage compartment are concentrically disposed [Fig. 19] but fails to teach the heating element being concentrically disposed as well. However, Dubief discloses the storage compartment (413), the heating assembly (417 and 419), and the fluid conduit (420) are concentrically disposed (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Newcomb by configuring the storage compartment, heating assembly, and fluid conduit to be concentrically disposed as taught by Dubief because this allows the overall cartridge size to be smaller.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 18 above, and further in view of Fraser et al. (US 2018/0184712 A1, hereinafter “Fraser”).
Regarding claim 45, Newcomb discloses the device body comprises a plurality of device electrical contacts [Par. 0092], the plurality of device electrical contacts engaging            the plurality of cartridge electrical contacts when the cartridge is mounted within the cartridge receptacle [Par. 0122] (Regarding the body electrical contacts being disposed at the second end of the air intake manifold, the combined Newcomb-Dubief, as modified in claim 18 with the air intake manifold below the cartridge receptacle, would result in the electrical contacts being disposed at the second end of the air intake manifold); the cartridge comprises a plurality of cartridge electrical contacts [416] disposed at the first cartridge end [Fig. 19], but fails to teach a registration feature.
However, Fraser teaches, in a vaporizer device (Fig. 6) an elongated storage compartment (610) comprises at least one registration feature (Par. 0089: ”the control unit” has some “electrical facility for detecting whether or not a cartridge is inserted into a given position,”), the registration feature capable of permitting the cartridge to engage the cartridge receptacle with the fluid conduit fluidly connected to the air intake manifold at the first cartridge end and the fluid conduit fluidly connected to the mouthpiece at the second cartridge end and with the plurality of device electrical contacts engaging the plurality of cartridge electrical contacts, and preventing the cartridge from being secured within the cartridge receptacle in any other orientation (Par. 0089). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Newcomb by adding a registration feature to permit/prevent use depending on orientation of the cartridge as taught by Fraser in order to prevent damage due to use when a cartridge is not present or not in a correct position.
Claim 95 is are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 18 above, and further in view of Shenkal (US 2015/0150305 A1).
Regarding claim 95, Newcomb fails to teach the second storage section.
Shenkal teaches a vaporizer device (Fig. 1) wherein
the elongated storage compartment has a first storage section and a second storage section (Annotated Fig. 4A), the second storage section surrounding the fluid conduit proximate the second end of the cartridge, and the first storage section surrounding the heating assembly and the fluid conduit (Fig. 4A);
the inner storage volume in the first storage section has a first section inner radius (the inner radius of the first storage section) and the inner storage volume in the second storage section has a second section inner radius (the inner radius at the right end of mouthpiece 20), and the second section inner radius is less than the first section inner radius (the inner radius at the right end of the mouthpiece 20 is less than that of the rest of the body, including the first storage section).

    PNG
    media_image4.png
    295
    623
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Newcomb by configuring the vaporizer device to have the storage sections with the relative inner radii, as taught by Shenkal, because this amounts to a simple substitution of one base shape known in the art for another with predictable results (with the tapered second end allowing for easier insertion into the mouth).

Claim 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 96 above, and further in view of Amir. (US 2014/0338685 A1).
Regarding claim 97, Newcomb discloses a non-transitory computer readable memory  [non-volatile memory, 2206B, Fig. 22] and a plurality of electrical contacts [416, Fig. 19], but fails to teach the housing sections as claimed.
[note that Dubief discloses the cartridge comprises a first housing section and a second housing section (Fig. 12 below) having at least one electrical contact (negative cartridge pin 16, Fig. 12) in the first housing section and the heating element and storage compartment are entirely contained within the second housing section (Fig. 12 below) but fails to teach a memory and a plurality of contacts in the first section.]
However, Amir teaches, in a vaporizer device (Fig. 3) having a cartridge (203), the cartridge having a first housing section and a second housing section (the portion of the housing of 203 indicated in Annotated Fig. 3 below)

    PNG
    media_image5.png
    274
    652
    media_image5.png
    Greyscale

Amir teaches the first housing section extending from a first end of the cartridge (the left hand end of 103) towards the second end, and the second housing section extends from the first housing section to the second end of the cartridge (the right hand side),
a non-transitory computer readable memory (301) and a plurality of electrical contacts (210) disposed within the first housing section (Annotated Fig. 3), and
the heating element (216) is entirely contained within the second housing section (Annotated Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Newcomb-Dubief  such that the memory and contacts are in a first housing section and the heating element (and storage compartment, see note below) are in the second housing section as taught by Amir in order to allow the device “to record and store an amount of the liquid remaining in the liquid container,” (Amir Par. 0004) while keeping the electronic elements safe from heat.
Regarding the storage compartment being entirely contained within the second housing section, since it is not depicted in Fig. 3 of Amir, it is not clear where exactly the storage compartment is located. However, one of ordinary skill would reasonably be apprised of the benefits of a storage compartment being entirely contained within the second housing section as claimed, because this also prevents the pre-vapor formulation from coming into direct contact with certain electronic elements.
Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 96 above, and further in view of Novak, III et al. (US 2014/0261495 A1, hereinafter “Novak”).
Regarding claim 100, Newcomb discloses the apparatus set forth above, but fails to teach a mounting member that is asymmetric. However, Novak teaches, in Figs 21-22, for a vaporizer with a cartridge, the cartridge housing includes at least one mounting member (808, Fig. 21) that is engageable with at least one corresponding mounting component (Fig. 22) of a vaporizer device, and the at least one mounting member is asymmetric whereby the housing is engageable with the corresponding mounting components only in one orientation (Fig. 21 and Par. 0114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Newcomb by adding an asymmetric mounting member as taught by Novak in order to prevent rotation (Par. 0114) which protects the electrical contacts and other components.
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Newcomb in view of Dubief as applied to claim 96 above, and further in view of Blackley (US 2016/0361452 A1).
Regarding claim 101, Newcomb) discloses the apparatus set forth above, but fails to teach a fluid quality sensor. However, Blackley teaches, in a vaporizer,
a fluid quality sensor (“sensor component” in device 1420, Par. 0142) positioned along the fluid flow path (“vapor output” is detected) such that a mixture of ambient air and emitted vapor passes through the fluid quality sensor as the mixture travels along the fluid flow path toward the inhalation aperture, the fluid quality sensor electrically coupled to the control assembly, the fluid quality sensor configured to measure an amount of volatile organic compounds in the mixture (“VOC level” is detected, Par. 0090) to determine at least one of the quality and the density of the vapor being inhaled (“to determine…” is the intended use of the device, of which Blackley’s apparatus is capable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Newcomb to add a fluid quality sensor as taught by Blackley in order to determine the quality of air/vapor being released (Blackley Pars. 0002-0004).
Response to Arguments
Applicant’s arguments with respect to Dubief as a primary reference, and Gherge have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Examiner, Art Unit 3761